Exhibit 99.1 GAMECORP LTD. (FORMERLY EIGER TECHNOLOGY, INC.) AND SUBSIDIARIES UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTH PERIODS ENDED MARCH 31, 2009 (EXPRESSED IN CANADIAN DOLLARS) Unaudited, prepared by Management (Stated in Canadian Dollars) The unaudited interim consolidated financial statements of Gamecorp Ltd. (the “Company”) have not been reviewed by the auditors of the Company. This notice is being provided in accordance with section 4.3(3)(a) of the National Instrument 51-102 Continuous Disclosure Obligations. CONTENTS Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 27 2 GAMECORP LTD. AND SUBSIDIARIES Consolidated Balance Sheets March 31, 2009 (unaudited) September 30, 2008 (audited) ASSETS Current Cash and cash equivalents $ 16,000 $ - Short term investments - 15,000 Accounts receivable 5,000 57,000 Prepaid expenses and sundry assets 1,000 8,000 Notes receivable (note 4) 45,000 156,000 Total Current Assets $67,000 $236,000 Equipment (note 6) 37,000 41,000 Advance to Corporation (note 7) - 7,000 Investments (note 8) 1,688,000 1,976,000 Notes Receivable (note 4) - 14,000 Due from Related Parties (note 9) 483,000 - Assets of discontinued operations (note 5) - 527,000 Total Long-Term Assets 2,208,000 2,565,000 Total Assets $ 2,275,000 $ 2,801,000 LIABILITIES Current Bank indebtedness $ - $ 30,000 Accounts payable and accrued charges 493,000 205,000 Due to related parties (note 9) 354,000 10,000 Notes payable (note 11) 552,000 605,000 Total Current Liabilities 1,399,000 850,000 - Total Liabilities $ 1,399,000 $ 850,000 Commitments and Contingencies (note 13) SHAREHOLDERS’ EQUITY Share Capital (note 15) 45,285,000 44,286,000 Contributed Surplus (note 15c) 1,278,000 1,278,000 Unissued Share Liability(note 10) - 800,000 Deficit (45,587,000 ) (44,600,000 ) Accumulated Other Comprehensive Income (100,000 ) 187,000 Total Shareholders’ Equity 876,000 1,951,000 Total Liabilities and Shareholders’ Equity $ 2,275,000 $ 2,801,000 APPROVED ON BEHALF OF THE BOARD “JOHN G. SIMMONDS”(Director) “STEPHEN DULMAGE”(Director) (The accompanying notes are an integral part of these consolidated financial statements.) 3 GAMECORP
